Title: From George Washington to Benjamin Lincoln, 5 February 1783
From: Washington, George
To: Lincoln, Benjamin


                        Sir
                            Head Qrs 5 feby 1783
                        
                        Your Lre. of the 27th of January is received.
                        In answer to that part of your letter of the 15 January, which respects the appointment of a Brigadier for the State of Connecticut I am to observe that when the Secretary at War was at Verplanks point last fall it was agreed to be the best plan for future Promotions to divide the Continent into districts and when a Vacancy happend for a General Officer the oldest Officer in the district should fill it—All the New England States compose one district—in which Massachusetts has three Brigades Connecticut one & the Troops of New Hampshire & Rhode Island may after their reduction compose another—the four former Brigades have their Brigadiers—and if General stark is to remain in Service, he will undoubtedly claim the latter, in that case there is no Vacancy; but Should General Stark from ill health, or any of the causes which have kept him so long at home, be unable to continue—his retiring will make a Vacancy for Colonel Swift, who is the Oldest Colonel in the District Colonel Swift is a very deserving Officer & could do honor to the appointment.As you may not have been able to collect from my Letter to General Green so full an account of the disposition of his Troops as you wish I am now to inform you that it is proposed to retain  to the Southward for the present—the Virginia Calvary & Lees Legion—One compleat Regiment of Maryland & one of Pensilvania—the remainder of the Infantry Southward of the Carolinas are to be sent to their respective States to recruit.
                            
                        
                    